IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                              No. 96-40339
                          Conference Calendar
                           __________________


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

MANUAL AUGUST,

                                       Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                       USDC No. 6:95-CR-36-1
                        - - - - - - - - - -
                           April 16, 1997
Before REAVLEY, DAVIS, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Manual August appeals his sentence, arguing that the

district court mistakenly concluded that he lacked the authority

to make a departure below the statutory minimum sentence for the

offense of conviction.    We have reviewed the record and the

briefs of the parties and find no reversible error.      18 U.S.C.

§ 3553(f)(4); U.S.S.G. § 5C1.2.

     AFFIRMED.

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.